Fourth Court of Appeals
                                San Antonio, Texas
                                       March 6, 2017

                                   No. 04-17-00017-CV

  Petra AGUILERA d/b/a Kids Connection Preschool and Youth Center Development Center,
                                     Appellants

                                             v.

                                  Yolanda Irma PEREZ,
                                        Appellee

               From the 63rd Judicial District Court, Val Verde County, Texas
                                   Trial Court No. 29600
                      Honorable Enrique Fernandez, Judge Presiding


                                      ORDER
        The notification of late record filed by Lisa A. Traslavina is GRANTED IN PART, Time
is extended to April 5, 2017. “FURTHER EXTENSIONS OF TIME ARE DISFAVORED”.


                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of March, 2017.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court